                                                JS-6
                                                                         CLERK, U.S. DISTRICT COURT



                                                                              ~ 2 'L 2018
 1
                                                                        CENTRAL DISj~ICT OF CALIFORNIA
 2
 3
                                UNITED STATES DISTRICT COURT
 4
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5
                                        WESTERN DIVISION
 6
     GEICO GENERAL INSIIR.ANCE                         No. CV 19-1719 SVW (Ex)
 7   COMPANY,
 8                 Plaintiff,                               ER DISMISSING ACTION
 9                        ►~
10   UNITED STATES FOREST SERVICE,                     Honorable Stephen V. Wilson
     et. al
11
                   Defendant.
12
13
14
15
              The Court has considered the Stipulation of Dismissal with Prejudice the parties
16
     filed.
17
              THE COURT HEREBY ORDERS that this action, CV 19-1719 SVW (Ex), is
18
     dismissed in its entirety with prejudice, with each party to bear its own costs and fees,
19
     including attorney fees.
20
21
              DATED: August          019
22
23
24
25                                      ONO    LE STEPHEN .WILSON
                                       UNITED STATES DISTRICT JUDGE
26
27
28
